Exhibit 10.5

SUBORDINATION AGREEMENT

This Subordination Agreement (this “Agreement”) dated March __, 2006, is between
______________________ (“Creditor”), and Silicon Valley Bank (“Bank”).

Recitals

A.           GlobalOptions Group, Inc., a Nevada corporation (“Guarantor”) has
guaranteed payment and performance of certain loans from Bank to Guarantor’s
wholly-owned subsidiary, GlobalOptions, Inc., a Delaware corporation
(“Subsdiary”).

B.           Guarantor is now offering on a “best efforts” basis (the
“Offering”) a minimum of 5,000 promissory notes (“Notes”) at a purchase price of
$1,000 per Note, up to a maximum of 20,000 Notes for up to an aggregate purchase
price of $20,000,000.

 

B.

Pursuant to the Offering, Guarantor has issued a Note to the Creditor.

D.           To induce Bank to grant its consent for the Offering, Creditor will
subordinate all of Guarantor’s indebtedness and obligations to Creditor,
existing now or later (the “Subordinated Debt”), to all of Subsidiary’s
indebtedness and obligations to Bank..

THE PARTIES AGREE AS FOLLOWS:

1.            Creditor subordinates to Bank any security interest or lien that
it has in any property of Guarantor. Despite attachment or perfection dates of
Creditor’s security interest and Bank’s security interest, Bank’s security
interest in the Collateral (defined in the Security Agreement between Guarantor
and Bank, dated March __, 2006, the “Security Agreement”) is prior to Creditor’s
security interest, if any.

2.            All Subordinated Debt payments are subordinated to all of
Guarantor’s obligations to Bank existing now or later, together with collection
costs of the Obligations (including attorneys’ fees), including, interest
accruing after any bankruptcy, reorganization or similar proceeding and all
obligations (the “Senior Debt”) under the Amended and Restated Loan and Security
Agreement dated February 3, 2006 between GlobalOptions, Inc., a Delaware
corporation and wholly-owned subsidiary of Borrower, and Bank (the “Loan
Agreement”).

 

3.

Creditor will not:

(a)          demand or receive from Guarantor (and Guarantor will not pay, other
than through payment described in Section 1(c) of the Note permitting payment in
equity of Guarantor) any part of the Subordinated Debt, by payment, prepayment,
or otherwise, or

(b)          accelerate the Subordinated Debt, or begin to or participate in any
action against Guarantor, until all the Senior Debt is paid.

4.            Creditor must deliver to Bank in the form received (except for
endorsement or assignment by Creditor) any payment, distribution, security or
proceeds it receives on the Subordinated Debt other than according to this
Agreement.

 

 

 


--------------------------------------------------------------------------------

 

 

5.            These provisions remain in full force and effect, despite
Guarantor’s insolvency, reorganization or any case or proceeding under any
bankruptcy or insolvency law, and Bank’s claims against Guarantor and
Guarantor’s estate will be fully paid before any payment is made to Creditor.

6.            Until the Senior Debt is paid, Creditor irrevocably appoints Bank
as its attorney-in-fact, with power of attorney with power of substitution, in
Creditor’s name or in Bank’s name, for Bank’s use and benefit without notice to
Creditor, to do the following in any bankruptcy, insolvency or similar
proceeding involving Guarantor:

(i)           File any claims for the Subordinated Debt for Creditor if Creditor
does not do so at least 30 days before the time to file claims expires, and

(ii)          Accept or reject any plan of reorganization or arrangement for
Creditor and vote Creditor’s claims in respect of the Subordinated Debt in any
way it chooses.

7.            Creditor will immediately put a legend on the Subordinated Debt
instruments that the instruments are subject to this Agreement. No amendment of
the Subordinated Debt documents will modify this Agreement in any way that
terminates or impairs the subordination of the Subordinated Debt or the
subordination of the security interest or lien that Bank has in Subsidiary’s
property. For example, instruments may not be amended to (i) increase the
interest rate of the Subordinated Debt, or (ii) accelerate payment of principal
or interest or any other portion of the Subordinated Debt.

8.            All necessary action on the part of Creditor, its officers,
directors, partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of the
Creditor hereunder has been taken. Additionally, the execution, delivery and
performance of and compliance with this Agreement will not result in any
material violation or default of any term of any of its charter, formation or
other organizational documents (such as Articles or Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, etc.).

9.            This Agreement is effective while Subsidiary or Guarantor owes any
amounts to Bank. If after full payment of the Senior Debt, Bank must disgorge
any payments made on the Senior Debt, this Agreement and the relative rights and
priorities provided in it, will be reinstated as to all disgorged payments as
though the payments had not been made, and Creditor will immediately pay Bank
all payments received under the Subordinated Debt to the extent the payments
would have been prohibited under this Agreement. At any time without notice to
Creditor, Bank may take actions it considers appropriate on the Senior Debt such
as terminating advances, increasing the principal, extending the time of
payment, increasing interest rates, renewing, compromising or otherwise amending
any documents affecting the Senior Debt and any collateral securing the Senior
Debt, and enforcing or failing to enforce any rights against Subsidiary or any
other person. No action or inaction will impair or otherwise affect Bank’s
rights under this Agreement. Creditor waives any benefits of California Civil
Code Sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.

 

-2-

 


--------------------------------------------------------------------------------

 

 

10.          This Agreement binds Creditor, its successors or assigns, and
benefits Bank’s successors or assigns. This Agreement is for Creditor’s and
Bank’s benefit and not for the benefit of Guarantor, Subsidiary or any other
party. If Subsidiary is refinancing any of the Senior Debt with a new lender,
upon Bank’s request of creditor, Creditor will enter into a new subordination
agreement with the new lender on substantially the terms of this Agreement.

11.          This Agreement may be executed in two or more counterparts, each of
which is an original and all of which together constitute one instrument.

12.          California law governs this agreement without giving effect to
conflicts of laws principles. Creditor and Bank submit to the exclusive
jurisdiction of the courts in Santa Clara County, California. CREDITOR AND BANK
EACH WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION FROM
THIS AGREEMENT.

13.          This Agreement represents the entire agreement about this subject
matter, and supersedes prior negotiations or agreements. Creditor is not relying
on any representations by Bank, Subsidiary or Guarantor in entering into this
Agreement. Creditor will keep itself informed of Guarantor’s and Subsidiary’s
financial and other conditions. This Agreement may be amended only by written
instrument signed by Creditor and Bank.

14.          If there is an action to enforce the rights of a party under this
Agreement, the party prevailing will be entitled, in addition to other relief,
all reasonable costs and expenses, including reasonable attorneys’ fees,
incurred in the action.

“Creditor”

“Bank”

 

 

                                               

SILICON VALLEY BANK

(Print Name)

 

By:                                                        

By:                                               

Title:                                                      

Title:                                                             

 

Each of the Guarantor and Subsidiary approve the terms of this Agreement.

                      “Guarantor”

 

                      GLOBALOPTIONS GROUP, INC.

                      By:                                           
                    

                      Title: Chairman and Chief Executive Officer

 



 

-3-

 


--------------------------------------------------------------------------------

 

 

 

                      “Subsidiary”

 

                      GLOBALOPTIONS, INC.

                      By:                                           
                    

                      Title: Chairman

 

 

 

-4-

 

 

 